Citation Nr: 9904508	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1996, the Board determined that the veteran was 
entitled to a grant of service connection for residuals of a 
fracture of the lumbar spine.  In a December 1996 rating 
decision, the RO assigned a 10 percent disability evaluation 
for the lumbar spine disability.  The veteran appealed the 
assignment of the 10 percent evaluation.  The RO granted an 
increased rating to 20 percent for the residuals of the 
fracture of the lumbar spine in April 1997.  

The issue on appeal was originally before the Board in 
February 1998 at which time it was remanded in order to 
obtain VA examination of the veteran's lumbar spine.  The 
requested development has been completed by the RO and the 
case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The residuals of a fracture of the lumbar spine are 
manifested by weakened movement, excess fatigability, 
incoordination and functional limitation due to pain during 
acute episodes which equates to severe limitation of motion 
of the lumbar spine; radiographic studies have demonstrated 
compression/anterior wedging of T12-L1.  

2.  The residuals of a fracture of the lumbar spine have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.



CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
residuals of a fracture of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5285-5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that no pertinent 
abnormalities were noted on the service entrance examination 
conducted in September 1974.  In June 1975, the veteran 
sought treatment for back pain after falling off a wall.  The 
assessment was back pain.  No pertinent abnormalities were 
noted on the separation examination conducted in June 1976.  
On the Report of Medical History portion of the examination, 
the veteran indicated that he had had broken bones in the 
past.  He denied experiencing any recurrent back pain.  

A VA examination was conducted in September 1987.  The 
veteran complained of chronic back problems which occurred 
when he fell off a tank during active duty.  The diagnosis 
was "history of musculo-ligamentous sprain lumbosacral spine 
with residual low back pain."  There was evidence of disk 
degeneration and articular facet degeneration between L4-L5 
and L5-S1.  It was noted that the veteran had moderate 
impairment of back functioning.  X-rays of the lumbar spine 
revealed a probable mild compression fracture of L1 with 
degenerative changes in the lower lumbar spine and mild right 
lumbar scoliosis.  





Associated with the claims files are lay statements from the 
veteran's mother, brother and sister.  The statements 
reported the fact that the veteran injured his back during 
active duty after a fall from a cliff and the resulting 
problems the veteran experienced with his back.  

VA outpatient treatment records have been associated with the 
claims file.  The outpatient treatment records evidence 
intermittent complaints of, diagnosis of and treatment for 
low back pain.  A treatment record dated in August 1991 
included the pertinent diagnoses of chronic low back pain and 
degenerative joint disease of the lumbosacral spine.  An 
August 1991 X-ray revealed degenerative joint disease changes 
to the lower spine with narrowed discs from L3 to L5.  The 
back was stable when compared to X-rays taken in 1987.  There 
was no evidence of acute bony disease.  A computed tomography 
(CT) examination of the veteran's spine was conducted in 
October 1991.  

The impression from the CT was L2-L3 normal; L3-L4 mild disc 
bulge with no canal or foraminal narrowing; L4-L5 very small 
posterior disc bulge with no canal or foraminal narrowing; 
L5-S1 disc level was inadvertently excluded.  A small central 
osteophyte was also noted at L3 and L4.  In February 1997 
degenerative joint disease of the lumbar spine was diagnosed.  
In August 1997, the veteran complained of persistent back 
pain which occurred at least every two to three days.  The 
pain was severe at times.  The veteran could flex to 75 
degrees.  The assessment was degenerative joint disease of 
the lumbar spine.  

The veteran was afforded a local RO hearing in April 1992.  
He was being treated for his back at a VA facility in Dallas, 
Texas.  The veteran was informed that he had had an old 
injury to his back.  He remembered injuring his back during 
active duty when he fell off a wall or a cliff.  He was 
unable to straighten up after the accident.  


The first time the veteran sought post-service treatment for 
his back was in 1987.  Prior to that he had been examined 
once in connection with a job application in 1977.  He was 
denied the job at that time due to having a "cracked bone" 
in his spine.  His back had bothered him since the original 
in-service injury.  He took Motrin for pain.  He had been 
prescribed Tylenol with Codeine.  At the time of the 
examination, the veteran worked as a plumber for the federal 
government.  He had missed time at work due to his back.  The 
pain was constant but variable.  

Additional lay statements from the veteran's brother, and 
sister where received in September and October 1994.  The 
statements showed that the authors recalled that the veteran 
injured his back while stationed in Germany during active 
duty.  

The report of a VA spine examination conducted in April 1995 
is of record.  The veteran complained of constant low back 
pain which radiated into his right calf on occasion.  
Physical examination revealed that he could flex forward to 
85 degrees and extend to 30 degrees.  Lateral flexion could 
be accomplished to 40 degrees and rotation was determined to 
be 35 degrees.  The examiner opined that the veteran's 
present back disability could have been the result of the 
fall which the veteran reported occurred during active duty.  

Private treatment records from C. I. M., M.D., dated from 
October 1993 to February 1996 are of record.  The records 
show intermittent complaints of and treatment for lumbar 
pain.  

A VA examination was conducted in April 1997.  The veteran 
complained of constant low back pain.  Range of motion was 
determined to be as follows: flexion of 85 degrees, extension 
of 30 degrees, lateral flexion of 40 degrees and rotation of 
35 degrees.  Straight leg raising was negative.  It was noted 
that nothing much had changed in the veteran's back since the 
last VA examination in April 1995.  X-rays of the lumbar 
spine revealed degenerative joint disease of the whole lumbar 
spine.  

A statement from the veteran dated in May 1998 includes the 
notation that the only treatment he had received for his back 
was at a VA outpatient clinic.  He was there in August 1997 
and February 1998.  

Of record is a consultation note dated in June 1998.  The 
veteran complained of an area of hypesthesia on the lateral 
side of the right knee.  Physical examination revealed that 
the range of motion of the lumbar spine "was reasonably well 
maintained" although lumbar lordosis was noted to be 
increased.  Babinski's sign was negative.  Deep tendon 
reflexes were maintained.  It was the examiner's opinion that 
there was no clinical correlation between the veteran's known 
back problems and the complaint affecting the right side of 
this knee.  

The most recent VA examination of the veteran's back was 
conducted in June 1998.  The veteran reported that his back 
did not bother him all the time, but there were days when it 
felt like he was being "chopped in half" with pain.  He did 
experience some pain all the time.  Increased activity tended 
to bring on increased pain, particularly with repeated 
bending or bending for long periods of time.  All of the pain 
was in the mid back radiating down to the lumbosacral area.  
The pain did not result in the veteran's back catching or 
locking up.  The veteran reported that there were times when 
he was forced to spend 24 to 48 hours in bed because of an 
acute episode.  This would occur approximately twice per 
year.  The last time the veteran was bedridden was in 
February of 1998.  The veteran was employed as a plumber.  He 
had lost approximately one month per year due to back pain.  

Physical examination revealed that the range of motion of the 
back was as follows:  flexion of 30 degrees, extension of 20 
degrees, lateral tilt of 20 degrees bilaterally and rotation 
of 45 degrees bilaterally.  None of the movement produced 
spasm.  The veteran was more tender to palpation over the 
lumbosacral area than over the lumbodorsal area.  Straight 
leg raising was to 60 degrees bilaterally and did not produce 
back or leg pain.  Patrick's test did not produce back pain.  
Deep tendon reflexes were 1+ at the patella and 1+ at the 
Achilles level bilaterally.  Other than an area of 
hypesthesia on the lateral side of the right calf, there were 
no sensory abnormalities.  No muscular weakness or paralysis 
was noted.  

The examiner found that the veteran's back disability only 
involved the spinal structure and not the nerves or muscles.  
With the exception of acute episodes, the back disability did 
not cause weakened movement, excess fatigability or 
incoordination.  When in an acute phase, the above would 
occur.  The examiner "was not able to quantify" the 
veteran's disability during an acute phase as he had not 
observed him during such time.  According to the history the 
examiner obtained, the acute phases had not been too 
frequent.  The examiner opined that during acute phases, the 
veteran was not able to work.  Otherwise, the veteran was 
able to work.  

The veteran's subjective complaints of pain were not visibly 
manifested on movement at the time of the examination "since 
[the veteran] was not having severe pain" at the time of the 
examination.  The examiner could not find any muscular 
atrophy or weakness.  He observed nothing in the veteran's 
skin which would make the examiner believe that the veteran 
was having a significant problem with his back.  "There are 
no objective manifestations of pain today since [the veteran] 
is not in an acute episode."  The examiner was of the 
opinion that there were no incidental medical problems that 
would "have an impact on the functional capacity affected by 
the service-connected disability."  Clinically, the examiner 
could pick up no problems with the veteran's nerve roots.  

The diagnosis was status following fracture of probably L1 
without evidence of spinal cord injury with chronic lumbar 
strain syndrome secondary to the fracture of L1 and the force 
that caused it.  The veteran had some functional limitations 
when his back is hurting more severely and apparently had 
some ache all the time.  He had to limit his physical 
activity.  He had a plumber's helper who did the heavy work 
on days when he had acute episodes.  The veteran had acute 
episodes 3 or 4 times per month.  The functional limitation 
was associated with pain.  

X-rays of the lumbar spine revealed lumbar dextroscoliosis 
and alignment within normal limits.  Anterior wedging was 
present at the T12 and L1 vertebral bodies.  Vertebral 
osteophytes were present at L4.  The disc space at L5 was 
narrowed.  


The pedicles appeared to be intact.  There were no 
radiographic changes when compared with an X-ray conducted in 
April 1995.  Magnetic Resonance Imaging (MRI) studies of the 
lumbar spine resulted in an impression of left paracentral 
disc bulge at T12-L1 which mildly effaces the thecal sac.  
There was no significant spinal canal stenosis or spinal cord 
involvement.  Old anterior wedging of the L1 vertebral body 
was also reported.  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).

The United States Court of Veterans Appeals (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45 
(1998).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a rating of 20 percent is 
warranted.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  A rating of 40 percent is the 
maximum rating provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is assigned when 
there are severe symptoms with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. Part 4, Code 
5293.

Under diagnostic code 5286 a 60 percent evaluation may be 
assigned for complete bony fixation of the spine (ankylosis) 
at a favorable angle.

Under diagnostic code 5285 a 60 percent evaluation may be 
assigned for residuals of a vertebral fracture without cord 
involvement, and abnormal mobility requiring neck brace (jury 
mast).  In other cases, a rating may be assigned in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran.  It has been determined that 
the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  




This matter was remanded by the Board for additional 
development of the evidence.  That development having been 
completed, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a).  

The Board finds an increased rating to 40 percent is 
warranted under Diagnostic Code 5292 upon application of 
38 C.F.R. §§ 4.40 and 4.45 and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that at the 
time of the most recent VA examination conducted in June 
1998, it was reported that the veteran would experience acute 
phases of back pain three or four times per month.  

When the veteran had acute phases of back pain, the examiner 
opined that the veteran would experience weakened movement, 
excess fatigability, incoordination and functional limitation 
due to pain.  The examiner also opined that during this time, 
the veteran would not be able to work.  The Board finds upon 
application of 38 C.F.R. § 4.40 and 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that during an acute 
phase, the veteran experiences severe limitation of motion of 
the lumbar spine due to pain.  A severe limitation of motion 
of the lumbar spine warrants 40 percent disability evaluation 
under Diagnostic Code 5292.  

The RO has rated the veteran's back disability under 
diagnostic codes 5292 for limitation of motion of the lumbar 
spine and 5285 for demonstrable deformity of a vertebral 
body.  The most recent VA examinations of record have 
included radiographic studies confirming wedging or 
compression at T12-L1.  Application of the criteria under 
diagnostic code 5285 permits assignment of an additional 10 
percent evaluation for a 50 percent evaluation for residuals 
of a fracture of the lumbar spine.




An increased rating is not warranted with application of 
criteria under Diagnostic Code 5293.  Intervertebral disc 
syndrome per se is not part of or a clinical feature of the 
veteran's service-connected low back disability.  He has not 
experienced symptomatology of the back compatible with a 
level of impairment consistent with pronounced intervertebral 
disc syndrome which would warrant a grant of a 60 percent 
evaluation under Diagnostic Code 5293.  

VA examinations have been negative for ankylosis of the 
lumbar spine at a favorable angle thereby precluding a grant 
of entitlement to an increased evaluation of 60 percent under 
diagnostic code 5286.  VA examinations have not demonstrated 
that residuals of the service-connected vertebral fracture 
involve absence of cord involvement with abnormal mobility 
requiring a neck brace (jury mast).  Accordingly, assignment 
of an increased evaluation of 60 percent for the appellant's 
low back disability under diagnostic code 5285 is not 
warranted.

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the residuals of a fracture of the lumbar spine 
have not required frequent periods of hospitalization, and 
there is no evidence that they have resulted in marked 
interference in employment as to render impracticable the 
application of regular schedular standards.  38 C.F.R. § 
3.321(b).  

The Board notes that the veteran has reported that he missed 
approximately one month of work per year due to his back 
disability.  However, the Board finds this symptomatology has 
been accounted for by the assignment of an increased rating 
based on limitation of motion of the lumbar spine during 
acute episodes of pain under the provisions of 38 C.F.R. 
§ 4.40 and 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (noting that the disability evaluation rating itself is 
recognition that the industrial capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating of 50 percent for 
residuals of a fracture of the lumbar spine is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

